


    
RETENTION AGREEMENT
This Retention Agreement (the “Agreement”) is entered into as of December 21,
2012 between Ubiquiti Networks, Inc., a Delaware corporation (the “Company”),
and John Ritchie (“Employee”). Reference is made to that certain employment
agreement dated May 10, 2010 by and between Employee and the Company (the
“Employment Agreement”).
WHEREAS, Employee is currently employed by the Company as its Chief Financial
Officer;
WHEREAS, Employee previously tendered his resignation, which Employee had
intended to take effect as of December 31, 2012;
WHEREAS, Employee performs services that are important to the satisfaction of
the Company's reporting obligations under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”); and
WHEREAS, the Company desires to provide Employee with certain incentive to
continue to serve the Company as its principal financial officer and to assist
in the timely filing of the Company's quarterly report on Form 10-Q for the
second fiscal quarter ending December 31, 2012 (the “Form 10-Q”) and to provide
the certification required by Rules 13a-15(b) and 15d-15(b) under the Exchange
Act.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:
1. Employment with the Company. Employee shall continue to serve as the
Company's principal financial officer through February 28, 2012 (the “Retention
Period”) and to assist the Company in the timely filing of its Form 10-Q, to
sign the Form 10-Q and to provide the certification required by Rules 13a-15(b)
and 15d-15(b) under the Exchange Act. Upon the end of the day on February 28,
2012, Employee's employment with the Company will voluntarily terminate, as
governed by Section 9(c) of the Employment Agreement, except as otherwise
provided herein.
2. Payment of Retention Compensation. Upon the signing of this Agreement and
provided that Employee remains continuously employed by the Company on a
full-time basis through the end of the Retention Period, Employee shall be
eligible for compensation as follows:
(a) Salary. During the period of Employee's employment with the Company,
Employee shall continue to receive his salary at the rate currently in effect.
(b) Target Bonus. Subject to Employee entering into and not revoking a Release
in accordance with Section 5, Employee shall receive a pro rata portion of his
target bonus for the fiscal year of the Company ending June 30, 2013 (the
“Target Bonus”) to be paid as follows: (i) $82,500, representing 1/2 of the
target bonus, to be paid on December 31, 2012; and (ii) $27,500, representing
1/6 of the target bonus, to be paid on February 28, 2013.
(c) Options. During the period of Employee's employment with the Company, all
stock options held by Employee shall continue to vest and be exercisable in
accordance with their terms. There shall be no acceleration of vesting of any of
Employee's stock options or restricted stock units upon his termination of
employment.




--------------------------------------------------------------------------------




(d) Benefits; COBRA. During the period of Employee's employment with the
Company, Employee shall continue to participate in the Company's employee
benefit plans in accordance with their terms. If Employee elects to continue his
health coverage under the Company's group health plan following his termination
of employment in accordance with the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), and subject to Employee entering into and not
revoking a Release in accordance with Section 5, the Company shall pay or
reimburse Employee for the COBRA premiums payable by Employee for such coverage
until the earlier of the expiration of such coverage or December 31, 2013.
3. Termination of Employment by Company During Retention Period. If Employee
satisfactorily performs his duties as described above in Section 1 and the
Company terminates Employee without Cause (as defined in the Employment
Agreement) prior to the conclusion of the Retention Period, the Company shall
pay to Employee the full pro rata portion of the Target Bonus described in
Section 2(b) above and the payment or reimbursement of COBRA premiums pursuant
to Section 2(d).
4. Termination of Employment by Employee During Retention Period. If Employee
terminates employment with the Company prior to the completion of the Retention
Period or prior to the signing by Employee, filing and certification of the Form
10-Q, Employee shall not be eligible to receive any portion of the Target Bonus
to be paid February 28, 2013 or the payment or reimbursement of COBRA premiums
pursuant to Section 2(d).
5. Release, Confidentiality, Nonsolicitation and Non-Disparagement Agreement. As
a condition to receiving the Target Bonus and the COBRA benefits described in
Section 2(d) above, Employee shall be required to sign a waiver and release of
all claims arising out of his employment and termination of employment with the
Company attached hereto as Exhibit A (the “Release”).
6. Payment Timing; Federal and State Taxes. The Company shall deduct from the
Target Bonus all required federal and state withholding taxes in accordance with
Employee's Form W-4 on file with the Company and all applicable employment
taxes.
7. Successors; Binding Agreement. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by the Company and its successors and assigns
and Employee and his or her personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
8. Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of California without regard to the
principle of conflicts of laws.
9. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
will be interpreted and construed consistently with such intent. The payments
under the Agreement are also intended to be exempt from Section 409A of the Code
to the maximum extent possible as short-term deferrals pursuant to Treasury
regulations. To the extent any amounts under this Agreement are payable by
reference to Employee's “termination of employment,” that term shall be deemed
to refer to Employee's “separation from service,” within the meaning of Section
409A of the Code.
10. Counterparts. This Agreement may be executed in two counterparts, either of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.




--------------------------------------------------------------------------------




11. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and executed by
Employee and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Employee
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right which Employee or the Company may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement. Any confidentiality, inventions,
proprietary information, arbitration or other similar agreement between the
Company and Employee shall remain in full force and effect, and Employee agrees
to remain bound by the terms of such agreements.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Employee has executed this Agreement as of the day
and year first above written.
UBIQUITI NETWORKS, INC.


By /s/Jessica Zhou
Jessica Zhou
General Counsel & Vice President of Legal Affairs
                






EMPLOYEE


/s/ John Ritchie
John Ritchie






































--------------------------------------------------------------------------------




Exhibit A
RELEASE OF CLAIMS
This Release of Claims (“Agreement”) is made by and between Ubiquiti Networks,
Inc., and John Ritchie (“Employee”).
WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company pursuant to the Retention Agreement dated December 21, 2012 by and
between Company and Employee (the “Employment Agreement”).
NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
1.        Termination. Employee's employment from the Company will terminate on
February 28, 2013 (the “Termination Date”).
2.        Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the At-Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement (the “Confidential Information Agreement”). Employee shall return all
the Company property and confidential and proprietary information in his
possession to the Company on the Effective Date of this Agreement.
3.        Payment of Salary. Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, commissions and
any and all other benefits due to Employee.
4.        Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee, on behalf of himself, and his respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation,
(a)        any and all claims relating to or arising from Employee's employment
relationship with the Company and the termination of that relationship;
(b)        any and all claims relating to, or arising from, Employee's right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
(c)        any and all claims for wrongful discharge of employment; termination
in violation of public policy; discrimination; breach of contract, both express
and implied; breach of a covenant of good faith and fair dealing, both express
and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; and conversion;
(d)        any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 870, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;
(e)        any and all claims for violation of the federal, or any state,
constitution;
(f)        any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and
(g)        any and all claims for attorneys' fees and costs.
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any severance obligations due or any
other obligations owing to Employee under the Employment Agreement. Nothing in
this Agreement waives Employee's rights to indemnification or any payments under
any fiduciary insurance policy, if any, provided by any act or agreement of the
Company, state or federal law or policy of insurance.
5.        Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims




--------------------------------------------------------------------------------




that may arise under the ADEA after the Effective Date of this Agreement.
Employee acknowledges that the consideration given for this waiver and release
Agreement is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that (a) he should consult with an attorney prior to executing this Agreement;
(b) he has at least twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following the execution of this Agreement
by the parties to revoke the Agreement; (d) this Agreement shall not be
effective until the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law. Any revocation should be in writing and
delivered to the Vice-President of Human Resources at the Company by close of
business on the seventh day from the date that Employee signs this Agreement.
6.        Civil Code Section 1542. Employee represents that he is not aware of
any claims against the Company other than the claims that are released by this
Agreement. Employee acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code 1542, below, which
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any statute or common law principles of
similar effect.
7.        No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Employee also represents that he does not intend to bring any claims on
his own behalf or on behalf of any other person or entity against the Company or
any other person or entity referred to herein.
8.        Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company.
9.        No Cooperation. Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.
10.        No Admission of Liability. Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of disputed claims. No
action taken by the Company, either previously or in connection with this
Agreement shall be deemed or construed to be (a) an admission of the truth or
falsity of any claims heretofore made or (b) an acknowledgment or admission by
the Company of any fault or liability whatsoever to the Employee or to any third
party.
11.        Costs. The Parties shall each bear their own costs, expert fees,
attorneys' fees and other fees incurred in connection with this Agreement.
12.        Arbitration. The Parties agree that any and all disputes arising out
of the terms of this Agreement, their interpretation, and any of the matters
herein released, including any potential claims of harassment, discrimination or
wrongful termination shall be subject to binding arbitration, to the extent
permitted by law, as specified in the Confidential Information Agreement.
13.        Authority. Employee represents and warrants that he has the capacity
to act on his own behalf and on behalf of all who might claim through him to
bind them to the terms and conditions of this Agreement.
14.        No Representations. Employee represents that he has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
15.        Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
16.        Entire Agreement. This Agreement, along with the Confidential
Information Agreement and Employee's written equity compensation agreements with
the Company, represents the entire agreement and understanding between the
Company and Employee concerning Employee's separation from the Company.
17.        No Oral Modification. This Agreement may only be amended in writing
signed by Employee and the CEO of the Company or the Chair of the Board's
Compensation Committee.




--------------------------------------------------------------------------------




18.        Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
19.        Effective Date. This Agreement is effective eight (8) days after it
has been signed by both Parties.
20.        Counterparts. This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
21.        Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
(a)        They have read this Agreement;
(b)        They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
(c)        They understand the terms and consequences of this Agreement and of
the releases it contains;
(d)         They are fully aware of the legal and binding effect of this
Agreement.
IN WITNESS THEREOF, parties hereto have executed this Agreement on the dates set
forth below.
 
 
 
 
 
 
 
 
EMPLOYEE
  
UBIQUITI NETWORKS, INC.
 
 
 
 
By:
  
/s/ John Ritchie
  
By:
  
/s/ Jessica Zhou
 
 
 
 
Date:
  
 December 21, 2012
  
Name:
  
Jessica Zhou
 
 
 
 
 
  
 
  
Title:
  
General Counsel & Vice President of Legal Affairs
 
 
 
 
 
  
 
  
Date:
  
 December 21, 2012









